 CENTER FOR OPTIMUM CARE 43Frontier of Connecticut, Inc. d/b/a Center for Opti-mum Care and New England Health Care Em-ployees Union, District 1199, AFLŒCIO.  Case 34ŒCAŒ8281 August 12, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS LIEBMAN           AND BRAME Pursuant to a charge filed on March 17, 1998, the Act-ing General Counsel of the National Labor Relations Board issued a complaint on April 27, 1998, alleging that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union™s request to bargain following the Union™s certification in Case 34ŒRCŒ1520.  (Official notice is taken of the ﬁre-cordﬂ in the representation proceeding as defined in the Board™s Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer admitting in part and deny-ing in part the allegations in the complaint. On May 29, 1998, the Acting General Counsel filed a Motion for Summary Judgment.  On June 2, 1998, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent admits its refusal to bar-gain, but attacks the validity of the certification on the basis of its contention, rejected in the representation pro-ceeding, that the certified unit is inappropriate because the registered nurses and the licensed practical nurses who constitute the unit are supervisors within the mean-ing of the Act. All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.  We therefore find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the following FINDINGS OF FACT I.  JURISDICTION At all material times, the Respondent, a Delaware cor-poration, with an office and place of business in West Hartford, Connecticut (facility), has been engaged in the operation of a skilled and semiskilled nursing facility providing health care services to the general public.  During the 12-month period ending March 31, 1998, the Respondent in conducting its business operations de-scribed above, derived gross revenues in excess of $100,000 and purchased and received at its West Hart-ford facility goods valued at more than $50,000 directly from points outside the State of Connecticut.  We find that the Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICES A.  The Certification Following the election held January 8, 1998, the Union was certified on February 3, 1998, as the exclusive col-lective-bargaining representative of the employees in the following appropriate unit:  All full-time and regular part-time registered nurses and licensed practical nurses employed by the Em-ployer at its West Hartford, Connecticut facility; but excluding all other employees, RN shift supervisors, per diem RN shift supervisors, the executive director, director of nursing services, assistant director of nurs-ing services, inservice/staff development coordinator, and guards, other professional employees and other su-pervisors as defined in the Act.  The Union continues to be the exclusive representative un-der Section 9(a) of the Act. B.  Refusal to Bargain Since February 5, 1998, the Union has requested the Respondent to bargain, and, since February 5, 1998, the Respondent has refused.  We find that this refusal consti-tutes an unlawful refusal to bargain in violation of Sec-tion 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after February 5, 1998, to bargain with the Union as the exclusive collective-bargaining representative of employees in the appropriate unit, the Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has violated Section 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, and, if an understanding is reached, to embody the understanding in a signed agreement. To ensure that the employees are accorded the services of their selected bargaining agent for the period provided by the law, we shall construe the initial period of the certification as beginning the date the Respondent begins 326 NLRB No. 10  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 44to bargain in good faith with the Union.  
Mar-Jac Poul-
try Co., 136 NLRB 785 (1962); 
Lamar Hotel
, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 

denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 
149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, Frontier of Connecticut, Inc. d/b/a Center 
for Optimum Care, West Hartford, Connecticut, its offi-

cers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Refusing to bargain with New England Health 
Care Employees Union, Dist
rict 1199, AFLŒCIO as the 
exclusive bargaining represen
tative of the employees in 

the bargaining unit. 
(b)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with the Union as the exclusive 
representative of the employees in the following appro-

priate unit on terms and conditions of employment, and 

if an understanding is re
ached, embody the understand-
ing in a signed agreement: 
 All full-time and regular part
-time registered nurses 
and licensed practical nurses employed by the Em-

ployer at its West Hartford, Connecticut facility; but 

excluding all other employees, RN shift supervisors, 
per diem RN shift supervisors, the executive director, 
director of nursing services, assistant director of nurs-
ing services, inservice/staff development coordinator, 
and guards, other professional employees and other su-
pervisors as defined in the Act. 
 (b) Within 14 days after service by the Region, post at 
its facility in West Hartford, Connecticut, copies of the 
attached notice marked ﬁAppendix.™™
1  Copies of the no-
tice, on forms provided by th
e Regional Director for Re-
gion 34 after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency of these proceedings, the 
Respondent has gone out of business or closed the facil-
                                                          
 1 If this Order is enforced by a judgment of a United States court of 
appeals, the words in 
the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at 
any time since February 5, 
1998. 
(c) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER BRAME
, dissenting. 
In the underlying representation proceeding, I dis-
sented from my colleagues™ denial of the Employer™s 
request for review of the Acting Regional Director™s De-
cision and Direction of Election, in which he found that 
the Employer™s RN and LPN charge nurses were not 
supervisors within the meaning of the Act.   Review of 
the record was initially denied and here, effectively, my 
colleagues continue to deny revi
ew.   In light of the close 
scrutiny of the Board™s decisions
 in the charge nurse area 
by the courts, I believe it both appropriate and essential 
that where, as here, significant factual issues have been 
raised, the Board give each record a full and careful re-
view.   See, e.g., Altercare of Hartville v. NLRB
, 129 
F.3d 365 (6th Cir. 1997), denying enforcement to 321 

NLRB 847 (1996), and 
Cedar Ridge Nursing & Reha-
bilitation Center v. NLRB
, 147 F.3d 333 (4th Cir. 1998), 
denying enforcement to 322 NLRB No. 29 (1996) (not 
reported in Board volumes).
   Accordingly, I dissent from my colleagues™ granting 
the Acting General Counsel™s Motion for Summary 
Judgment and their finding th
at the Employer violated 
Section 8(a)(5) and (1) in this certification-testing pro-

ceeding.    APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relations Act and has ordered us to 
post and abide by this notice
.  WE WILL NOT refuse to bargain with New England 
Health Care Employees Union, District 1199, AFLŒCIO 
as the exclusive representativ
e of the employees in the 
bargaining unit. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the bar-

gaining unit: 
  CENTER FOR OPTIMUM CARE 45All full-time and regular part
-time registered nurses 
and licensed practical nurses employed by us at our 
West Hartford, Connecticut facility; but excluding all 
other employees, RN shift supervisors, per diem RN 
shift supervisors, the executive director, director of 
nursing services, assistant director of nursing services, 
inservice/staff development coordinator, and guards, 
other professional employees and other supervisors as 
defined in the Act. 
FRONTIER OF CONNECTICUT
, INC
. d/b/a
  CENTER  
FOR OPTIMUM CARE  